IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 1:20-cr-00065-GHD-DAS
BILLY RAY MCLEOD DEFENDANT

ORDER DENYING DEFENDANT'S MOTION TO DISMISS FOR IMPROPER VENUE
Pursuant to an opinion issued this day, it is hereby ORDERED that the Defendant’s motion
to dismiss for improper venue [28] is DENIED; trial of this cause shall commence on Monday,
August 9, 2021, at 9:30 a.m. in the United States Federal Courthouse in Oxford, Mississippi.

SO ORDERED, this, the 5 day of July, 2021.

je One

SENIOR U.S. DISTRICT JUDGE

 
